5 Case 4:20-mj-05738-N/A ARS POCHP REPT A IN PC 02/18/20 Page 1 of 1

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Jerry Dean Craft MAGI TES CA
DOB: 1969; United States 20° 6 5 a3 8 J

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(Gii) and 1324(a)(1)(B)(G)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 16, 2020, in the District of Arizona, Jerry Dean Craft, knowing or in reckless disregard
that certain aliens, including Isidro Gaspar-Joaquin, Austin Pedro-Martinez, Isidro Lopez-Perez, Armulfo
Medrano-Tehuintie, and Feliciano Barragan-Diaz, had come to, entered, and remained in the United States
in violation of law, did transport and move said aliens within the United States by means of transportation
and otherwise, in furtherance of such violation of law and did so for the purpose of private financial gain; in
violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about February 16, 2020, in the District of Arizona (Sonoita), United States Border Patrol Agents
(BPA) encountered a 1994 Dodge Van at the SR-83 immigration checkpoint with two visible occupants. The
driver was identified as Jerry Dean Craft. The BPA questioned the Craft and the front seat passenger as to
their citizenship. Craft responded for both and said that the passenger works for his brother. The BPA
determined that the passenger was in the U.S. illegally. Craft said “he threaten to kill me if 1 didn’t pick him
up.” and “there are more in the back under the seat.” The BPA found five illegal aliens in the back of the van.
Five of the illegal aliens were identified as Isidro Gaspar-Joaquin, Austin Pedro-Martinez, Isidro Lopez-
Perez, Amulfo Medrano-Tehuintle, and Feliciano Barragan-Diaz.

Material witnesses Isidro Gaspar-Joaquin, Austin Pedro-Martinez, Isidro Lopez-Perez, Arnulfo Medrano-
Tehuintle, and Feliciano Barragan-Diaz stated that they had made arrangements to be smuggled into the
United States for money. All five said that they crossed the border illegally. Medrano said he and another
illegal alien were picked up by a van. The driver took them to the driver’s residence where they spent the
night. The next day, the driver took them to a hotel where they picked up four individuals. Medrano identified
Craft as the driver of the van in a photo lineup.
‘

In a post-Miranda statement, Craft said that he agreed to transport people from the Dollar General in Herford
to Tucson for $200 USD each. He said that when he picked them up, they all sat on the seats in the van. Hey
hid on their own as they approached the checkpoint. Craft said that he believed that the checkpoint was going
to be closed when they came through.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Isidro Gaspar-Joaquin, Austin Pedro-Martinez,
Isidro Lopez-Perez, Arnulfo Medrano-Tehuintle, and Feliciano Barragan-Diaz

 

 

Detention Requested SIGNATU. COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

AUTHORIZED BY: AUSA JAA/ri OFFICIAL TITLE

 

Border Patrol Agent

 

Sworm to before me and subscribed in my presence.

 

 

 

SIGNA GISTRATE JUDGE! ' DATE
a February 18, 2020

 

1) \gée Fedéfal rules of Criminal Procedure Rules 3 and 54

 
